DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  
Claims 1, 2, 4-9, 11-13 and 17 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-11 of U.S. Patent No. US 10925113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the instant application are broader than those of U.S. Patent No. US 10925113 B2, and hence are anticipated by the patent.  According to the Manual of Patent Examining Procedure 804 II B 1 “This type of nonstatutory double patenting situation arises when the claim being examined is, for example, generic to a species or sub-genus claimed in a conflicting patent or application, i.e., the entire scope of the reference claim falls within the scope of the examined claim. In such a situation, a later patent to a genus would, necessarily, extend the right to exclude granted by an earlier patent directed to a species or sub-genus..…The nonstatutory double patenting rejection in this case should explain the fact that the species or sub-genus claimed in the conflicting patent or application anticipates the claimed genus in the application being examined and, therefore, a patent to the genus would improperly extend the right to exclude granted by a patent to the species or sub-genus should the genus issue as a patent after the species or sub-genus”
Regarding Claim 1, U.S. Patent No. US 10925113 B2 discloses a method for establishing a user-requested protocol data unit (PDU) session in the user's visited public land mobile network (VPLMN), the method performed by a first network function in the VPLMN (Claim 1 “A method, performed by a session management function (V-SMF) of a visited public land mobile network (VPLMN) for establishing a user-requested PDU session to be routed through the user's home PLMN (HPLMN)” where “visiting session management function (V-SMF)” corresponds to a first network function in the VPLMN) and comprising:
 receiving a first request to establish the PDU session to be routed through the user's home PLMN (HPLMN), wherein: the first request identifies a second network function in the HPLMN, and the second network function is a peer of the first network function (Claim 1 “receiving, a first request to establish a home-routed PDU session, wherein the first request identifies an SMF, H-SMF, in the HPLMN” where “Home-SMF (H-SMF)” corresponds to a second network function in the HPLMN, and the H-SMF is a peer of the V-SMF in the plain meaning of peer, “peer noun 3. something of equal worth or quality.”  See Manual of Patent Examining Procedure 2173.01 I); 
sending, to the second network function, a second request to create the PDU session, wherein the second request includes an identifier of a resource in the first network function that is associated with the PDU session (Claim 1 “sending, to the H-SMF, a second request to create the home-routed PDU session, wherein the second request includes an identifier of a resource in the V-SMF that is associated with the PDU session”); and 
receiving, from the second network function in response to the second request, an identifier of a resource in the second network function that is associated with the PDU session (Claim 1 “receiving, from the H-SMF in response to the second request, an identifier of a resource in the H-SMF that is associated with the PDU session”)
Regarding Claim 2, U.S. Patent No. US 10925113 B2 discloses sending, to the second network function, a fourth request for transferring an authentication response from the user equipment (UE) of the user, wherein the fourth request includes the identifier of the resource in the second network function that is associated with the PDU session (Claim 2)
Regarding Clam 4, U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function is received before receiving any other messages related to the PDU session from the second network function (Claim 3)
Regarding Claim 5, U.S. Patent No. US 10925113 B2 discloses the first request comprises a PDUSession_CreateSMContext Request; the second request comprises a PDUSession_Create Request; and the identifier of the resource in the second network function is received in a PDUSession_Update Request (Claim 4)
Regarding Claim 6, U.S. Patent No. US 10925113 B2 discloses the first and second network functions are peer session management functions (SMFs) (Claim 1 “H-SMF” and “V-SMF”)
Regarding Claim 7, U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function enables the first network function to address services related to the PDU session that are provided by the second network function (Claim 1 “an identifier of a resource in the H-SMF that….allows the V-SMF to address services of the H-SMF related to the PDU session”)
Regarding Claim 8, U.S. Patent No. US 10925113 B2 discloses a method for establishing a user-requested protocol data unit (PDU) session in the user's visited public land mobile network (VPLMN), the method performed by a second network function in the user's home PLMN (HPLMN) (Claim 6 “A method, performed by a session management function (H-SMF) of a home public land mobile network (HPLMN) of a user, for establishing a user-requested Protocol Data Unit, PDU, session to be routed from the user's visited PLMN (VPLMN) through the HPLMN” where “H-SMF” corresponds to a second network function in the user's HPLMN) and comprising : 
receiving, from a first network function in the VPLMN, a second request to create the PDU session to be routed through the user's HPLMN (Claim 6 “receiving, from an SMF of the VPLMN, V-SMF, a second request to create a home-routed PDU session” where “V-SMF” corresponds to a first network function in the VPLMN), wherein: the second request includes an identifier of a resource in the first network function that is associated with the PDU session (Claim 6 “the second request includes an identifier of a resource in the V-SMF associated with the PDU session”), and the second network function is a peer of the first network function (the H-SMF is a peer of the V-SMF in the plain meaning of peer, “peer noun 3. something of equal worth or quality.”  See Manual of Patent Examining Procedure 2173.01 I); and 
sending, to the first network function in response to the second request, an identifier of a resource in the second network function that is associated with the PDU session (Claim 6 “sending, to the V-SMF in response to the second request, an identifier of a resource in the H-SMF that is associated with the PDU session”)
Regarding Claim 9, U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function is sent before sending any other messages related to the PDU session to the first network function (Claim 7)
Regarding Claim 11, U.S. Patent No. US 10925113 B2 discloses the second request comprises a PDUSession_Create Request; and the identifier of the resource in the second network function is received in a PDUSession_Update Request (Claim 8)
Regarding Claim 12, U.S. Patent No. US 10925113 B2 discloses receiving, from the first network function, a fourth request for transferring an authentication response from a user equipment (UE) of the user, wherein the fourth request includes the identifier of the resource in the second network function that is associated with the PDU session (Claim 9)
Regarding Claim 13, U.S. Patent No. US 10925113 B2 discloses the first and second network functions are peer session management functions (SMFs) (Claim 8 “H-SMF” and “V-SMF”)
Regarding Claim 15, U.S. Patent No. US 10925113 B2 discloses a first network function in a public land mobile network visited by a user (VPLMN) (Claim 10 “A session management (SMF) node arranged to operate in a public land mobile network (PLMN)… configured to perform operations corresponding to the methods of claim 1” Claim 1 “a session management function (V-SMF) of a visited public land mobile network (VPLMN)”) “V-SMF” correspond to first network function), the first network function comprising: 
a network interface configured to communicate with a peer second network function in a home PLMN (HPLMN) of a user (Claim 10 “a network interface configured to communicate with at least one other SMF node in at least one other PLMN”  Claim 1 “H-SMF, in the HPLMN” where “H-SMF” corresponds to a peer second network function); and 
processing circuitry operably coupled to the network interface, whereby the processing circuitry and the network interface are configured to (Claim 10 “processing circuitry operably coupled to the network interface and configured to perform operations corresponding to”): 
receive a first request to establish a user-requested protocol data unit (PDU) session to be routed through the HPLMN, wherein the first request identifies the second network function in the HPLMN (Claim 1 “receiving, a first request to establish a home-routed PDU session, wherein the first request identifies an SMF, H-SMF, in the HPLMN”); 
send, to the second network function, a second request to create the PDU session, wherein the second request includes an identifier of a resource in the first network function that is associated with the PDU session (Claim 1 “”sending, to the H-SMF, a second request to create the home-routed PDU session, wherein the second request includes an identifier of a resource in the V-SMF that is associated with the PDU session); and 
receive, from the second network function in response to the second request, an identifier of a resource in the second network function that is associated with the PDU session and that enables the first network function to address services related to the PDU session that are provided by the second network function (Claim 1 “receiving, from the H-SMF in response to the second request, an identifier of a resource in the H-SMF that is associated with the PDU session and allows the V-SMF to address services of the H-SMF related to the PDU session”)
Regarding Claim 17, U.S. Patent No. US 10925113 B2 discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry associated with a first network function in a public land mobile network visited by a user (VPLMN), configure the first network function to perform operations corresponding to the method of claim 1 (Claim 11 “a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry comprising a session management (SMF) node in a public land mobile network (PLMN), configure the SMF node to perform operations corresponding to the method of claim 1” Claim 1 “session management function (V-SMF) of a visited public land mobile network (VPLMN)” “V-SMF” corresponds to first network function)
Claims 14, 16 and 18-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 3, 6, 10 and 11 of U.S. Patent No. 10925113 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the patent anticipate the claims of the instant application and also because the claims of the instant application would have been obvious to one of ordinary skill in light of the patent
Regarding Claim 14, Claim 6 of U.S. Patent No. US 10925113 B2 discloses the method of claim 8 and Claim 1 of U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function enables the first network function to address services related to the PDU session that are provided by the second network function (Claim 1 “an identifier of a resource in the H-SMF that….allows the V-SMF to address services of the H-SMF related to the PDU session” where “V-SMF” corresponds to first network function and where “H-SMF” correspond to second network function)
Therefore it would have been obvious to one skilled in the art for the identifier of the resource in the second network function to enable the first network function to address services related to the PDU session that are provided by the second network function.  The motivation is to enable the first network function to address services related by the PDU function .
Regarding Claim 16, Claims 1 and 10 of U.S. Patent No. US 10925113 B2 discloses the first network function of claim 15 and Claim 3 of U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function is received before receiving any other messages related to the PDU session from the second network function
Therefore it would have been obvious to one skilled in the art for the identifier of the resource in the second network function to be received before receiving any other messages related to the PDU session from the second network function.  The motivation is to allow the first network function to identify the resource.
Regarding Claim 18, U.S. Patent No. US 10925113 B2 discloses a network function in a public land mobile network (PLMN) of a user, the network function (Claim 10 “A session management (SMF) node arranged to operate in a public land mobile network (PLMN)”) comprising: a network interface configured to communicate with a peer first network function in another PLMN (Claim 10 “a network interface configured to communicate with at least one other SMF node in at least one other PLMN”); processing circuitry operably coupled to the network interface and configured to perform operations (Claim 10 “processing circuitry operably coupled to the network interface and configured to perform operations corresponding to”)
U.S. Patent No. US 10925113 B2 discloses a first network function (Claim 6 V-SMF), a second network function (Claim 6 H-SMF), HPLM (Claim 6) and a VPLM (Claim 6)
U.S. Patent No. US 10925113 B2 discloses receive, from the first network function, a second request to create a user-requested protocol data unit (PDU) session to be routed through the HPLMN (Claim 6 “receiving, from an SMF of the VPLMN, V-SMF, a second request to create a home-routed PDU session” where “V-SMF” corresponds to a first network function in the VPLMN), wherein the second request includes an identifier of a resource in the first network function that is associated with the PDU session (Claim 6 “the second request includes an identifier of a resource in the V-SMF associated with the PDU session”); and 
send, to the first network function in response to the second request, an identifier of a resource in the second network function that is associated with the PDU session (Claim 6 “sending, to the V-SMF in response to the second request, an identifier of a resource in the H-SMF that is associated with the PDU session”)
Therefore it would have been obvious to one skilled in the art to construct A second network function in a home public land mobile network (HPLMN) of a user, the second network function comprising: a network interface configured to communicate with a peer first network function in a PLMN visited by the user (VPLMN); and processing circuitry operably coupled to the network interface, whereby the processing circuitry and the network interface are configured to: receive, from the first network function, a second request to create a user-requested protocol data unit (PDU) session to be routed through the HPLMN, wherein the second request includes an identifier of a resource in the first network function that is associated with the PDU session; and send, to the first network function in response to the second request, an identifier of a resource in the second network function that is associated with the PDU session.  The motivation is to construct a second network function that can perform the method of claim 8
Regarding Claim 19, U.S. Patent No. US 10925113 B2 discloses the second network function of claim 18 (Claims 6 and 10 as explained above) and Claim 3 of U.S. Patent No. US 10925113 B2 discloses the identifier of the resource in the second network function is sent before sending any other messages related to the PDU session from the second network function
Therefore it would have been obvious to one skilled in the art for the identifier of the resource in the second network function to be sent before sending any other messages related to the PDU session to the first network function.  The motivation is to allow the first network function to identify the resource
Regarding Claim 20, U.S. Patent No. US 10925113 B2 discloses a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry associated with a network function in a public land mobile network (PLMN) of a user, configure the network function to perform operations (Claim 11)
U.S. Patent No. US 10925113 B2 discloses the method of claim 8 (Claim 6 as explained above)
Therefore it would have been obvious to one skilled in the art to construct a non-transitory, computer-readable medium storing computer-executable instructions that, when executed by processing circuitry associated with a second network function in a home public land mobile network (HPLMN) of a user, configure the second network function to perform operations corresponding to the method of claim 8.  The motivation is to allow processing circuitry to perform the method of claim 8
Allowable Subject Matter
Claim 3 is allowable.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH P HUNT whose telephone number is (571)270-5416. The examiner can normally be reached M-Th 9AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Maharishi V. Khirodhar, can be reached on (571) 270-7909. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KENNETH P HUNT/Examiner, Art Unit 2463            


/MAHARISHI V KHIRODHAR/Primary Examiner, Art Unit 2463